Citation Nr: 0508363	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  01-07 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of 
frostbite of the right foot, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The Board remanded this 
case back to the RO in July 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's residuals of frostbite of the right foot 
include pain, cold sensitivity, neuropathy, nail 
abnormalities, and locally impaired sensation.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of 
frostbite of the right foot have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7122 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran multiple VA examinations addressing his disorder.  
Also, there is no indication of additional medical records, 
or other evidence, that the RO should have obtained at this 
time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in December 2003.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted December 2003 "duty to assist" letter was 
issued subsequent to the appealed August 2000 rating 
decision.  However, this rating decision was issued prior to 
the enactment of the VCAA, and the later letter was issued 
pursuant to the Board's prior remand.  Moreover, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a February 1984 rating decision, the New York, New York 
VARO granted service connection for frostbite of the feet in 
view of treatment for cold exposure in service.  A zero 
percent evaluation was assigned, effective from November 
1983.  In September 1998, however, the Columbia VARO assigned 
separate 20 percent evaluations for residuals of frostbite of 
the right foot and the left foot, effective from January 
1998.  The 20 percent evaluation for residuals of frostbite 
of the right foot has since remained in effect.

During his July 2000 VA cold injury protocol examination, the 
veteran reported foot pain, with toenails falling off.  This 
was a burning-type pain, raising the possibility of a 
peripheral nervous disorder.  The examination revealed normal 
skin color and temperature, with no edema.  Atrophy was noted 
in the areas of the distal forefoot.  Hair growth was normal, 
with evidence of interdigital dermatophytosis.  No 
significant onychomycosis was appreciated.  Ankle reflexes 
were normal, and there was no evidence of a sensory deficit, 
weakness, atrophy, deformity of the feet, or pain on 
manipulation of the joints.  Good peripheral pulses were 
noted with good capillary refill.  The diagnosis was status 
post cold injury, with "what sounds like" mild peripheral 
neuropathy.  The peripheral neuropathy was noted to possibly 
be due to the cold injury.  

In December 2000, the veteran was seen at a VA facility with 
complaints of pain and paresthesias of the feet.  The 
examination revealed a few scaling lesions and decreased 
sensation at the distal foot.  The assessments included 
neuropathy, cold injury, and tinea.  

During a September 2002 VA cold injury protocol examination, 
the veteran reported increased pain in the feet, with loss of 
some toenails.  The examination revealed normal color of the 
feet, with no edema or atrophy.  The skin of the feet was 
dry, with a smooth texture and ample hair growth.  There was 
some scaling in the right web space between toes four and 
five.  The large toenails were dark but not particularly 
thick bilaterally, while the fifth toenails were yellow but, 
again, not particularly thick.  Deep tendon reflexes were 2+ 
at the knees and ankles.  There was no weakness or atrophy, 
and vibratory sensation was normal in the feet.  However, the 
veteran reported 50 percent diminution of pinprick from the 
ankles distally.  There was no pes planus or callous 
formation on the feet.  The veteran had normal dorsalis pedis 
and posterior tibial pulses bilaterally.  X-rays were within 
normal limits.  The pertinent diagnosis was a cold injury to 
the feet, with cold sensitization, hyperhidrosis, and some 
sensory changes to both feet.  There was also some mild 
evidence of tinea pedis, but no clear-cut evidence of 
onychomycosis of the toenails.  The examiner noted that the 
veteran's feet problems constituted his main service-
connected disability, thus impacting his ability to obtain 
and sustain employment, but he could obtain and sustain work 
with limited walking, standing, and climbing.

The veteran underwent a further VA examination in September 
2004, during which he reported sharp and stinging pain in the 
right foot, as well as sensitive toes and possibly some 
fungal infections.  He noted that he was currently employed 
as a carpenter's helper and that carrying heavy objects 
increased the pain in his feet. Upon examination, the skin of 
his feet was noted to have normal color, with no skin atrophy 
or ulceration but with some scaling in the web spaces 
bilaterally.  The right first and fifth toenails were 
thickened.  Vibratory sensation was normal in both feet, but 
there were paresthesias to light touch.  The veteran could 
not move the fifth toe bilaterally.  There was a soft corn 
between the fourth and fifth toes and calluses underlying the 
right third metatarsal head.  All toes were involved with 
clawing, and both fourth toes overlaid the fifth toes.  There 
was no restricted or painful motion in the feet, but the 
veteran did have abnormal weightbearing in terms of his 
calluses.  On bilateral heel rise test, there was no 
inversion at the subtalar joint on the right.  X-rays were 
within normal limits.  The examiner diagnosed a cold injury 
to the feet, with bilateral cold sensitization, bilateral 
tinea pedis, and bilateral claw feet, with clinical evidence 
of peripheral neuropathy.  Also, the examiner attributed all 
symptomatology to the veteran's service-connected frostbite 
residuals.  No exacerbations of paresthesias, color changes, 
or nail abnormalities were noted, as these were "constant 
conditions."

The RO has evaluated the veteran's residuals of frostbite of 
the right foot at the 20 percent rate under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  Under this section, a 20 
percent evaluation contemplates cold injury residuals with 
pain, numbness, cold sensitivity, or arthralgia, plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, or x-ray abnormalities (osteoporosis, subarticular 
punched-out lesions, or osteoarthritis) of the affected 
parts.  A 30 percent evaluation is warranted in cases with 
pain, numbness, cold sensitivity, or arthralgia, plus two or 
more of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched-out 
lesions, or osteoarthritis) of the affected parts.  

Amputations of fingers or toes, and such complications as 
squamous cell carcinoma or peripheral neuropathy, are to be 
evaluated under other diagnostic codes.  Other disabilities 
that have been diagnosed as the residual effects of cold 
injuries, such as Raynaud's phenomenon and muscle atrophy, 
are to be evaluated separately, unless they are used to 
support an evaluation under Diagnostic Code 7122.  

In the present case, the veteran has pain of the right foot, 
as well as cold sensitivity and neuropathy.  Moreover, he has 
both nail abnormalities and locally impaired sensation, as he 
could not move the fifth toe at all.  This combination of 
symptoms meets the specific criteria for a 30 percent 
evaluation under Diagnostic Code 7122, the maximum available 
under that section.

The Board also notes that the veteran has not been shown to 
have any arthritis of the right foot (38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010), and there is no evidence of 
complete paralysis of the internal popliteal nerve (tibial), 
with plantar flexion lost, frank adduction of the foot 
impossible, flexion and separation of toes abolished, no 
muscle movement in the sole, and lost plantar flexion of the 
foot in lesions of the nerve high in popliteal fossa (40 
percent under 38 C.F.R. § 4.124a, Diagnostic Code 8524).  The 
veteran has been noted to have some neuropathy of the right 
foot, but the Board has fully considered this symptom in 
assigning a higher evaluation of 30 percent.

Overall, the evidence of record supports a 30 percent 
evaluation, but not more, for the veteran's residuals of 
frostbite of the right foot.  To that extent, the appeal is 
granted.


ORDER

Entitlement to a 30 percent evaluation for residuals of 
frostbite of the right foot is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


